 

 

STATEMENT OF FACTS

On or about May 25, 2019, at around 7:16 p.m., officers from the United States Secret
Service (USSS) were dispatched to the Embassy of Cameroon located at 2349 Massachusetts
Avenue, in Northwest, Washington, D.C. There was a report of an individual trespassing on the
Embassy property. The report included a description of this individual as a female wearing a gray
sweatshirt with a colorful skirt.

At around 7:19 p.m., officers from the USSS saw a black female wearing a gray sweatshirt
with a colorful skirt, and she was sitting inside the Embassy grounds behind a fence. The fence
had a sign with the words “Danger, Keep Out,” written on it. She was on the grounds of the
Cameroon Embassy, in an area that was not open to the public. The woman was in possession of
several pieces of luggage.

The USSS officers viewed the woman’s permanent resident identification card and learned
that her name was Estelle J. Nankam Wakam, and that she was born in Cameroon. USSS officers
asked Wakam why she was there and what she wanted from the Embassy. Wakam stated that she
was there to resolve a passport issue. She also stated that she was a citizen of Cameroon and that
she wanted to United States to deport her back to Cameroon. She said the United States had taken
everything from her. The officers advised Wakam that the Embassy was not open for business
and that she should return during normal business hours. The officers also advised Wakam that
she was trespassing on the Embassy grounds and that she needed to leave. Wakam did not leave.
The officers advised Wakam several times that she needed to leave, but she still refused the
instruction.

Two of the USSS officers attempted to place Wakam under arrest. Wakam resisted arrest
by grabbing onto a wooden box that she had been sitting on. The officers stood Wakam up and
walked her to the fence because she was crossing her arms and putting her hands under her arm
pits in an effort to resist being handcuffed. When Wakam got to the fence, she grasped onto the
fence and refused to let go. Wakam bit the hand of one of the USSS officers. The bite did not
leave a mark or break the skin.

Wakam was placed under arrest and led by USSS officers to a transport vehicle. While the
officers were loading Wakam into the transport vehicle, Wakam kicked another one of the officers
on the left knee. The kick left no mark and caused no injuries.

 

 

Officer Mark Bigelow
United States Secret Service
Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 27" day of May, 2019.

 

U.S. MAGISTRATE JUDGE
